DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1 and 3-12, drawn to a tubular medical instrument. With a specific an expansion force per unit length relationship.
Group II, claims 2 and 13-20, drawn to a tubular medical instrument with a specific austenitic phase transformation finish temperature relationship.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of: 
“A tubular medical instrument made of an alloy, comprising: one end portion, the other end portion, and a central portion, wherein the one end portion is a region including one axial end of the tubular medical instrument and having a length of 10% with respect to an axial length Li of the tubular medical instrument, the other end portion is a region including the other axial end of the tubular medical instrument and having a length of 10% with respect to the axial length Li of the tubular medical instrument, and the central portion is a region including an axial center of the tubular medical instrument and having a length of 10% with respect to the axial length Li of the tubular medical instrument.”

These technical features are not special technical features as they do not make a contribution over the prior art in view of Slazas et al. (U.S. 10,561,509).
Slazas et al. discloses a tubular medical instrument made of an alloy (col. 6, lines 39-41), comprising: one end portion (12), the other end portion (14), and a central portion (Fig. 1), wherein the one end portion (12) is a region including one axial end of the tubular medical instrument and having a length of 10% with respect to an axial length Li of the tubular medical instrument, as division between the one end portion and the rest of the tubular medical instrument could be interpreted as being in several locations, including one in which the length of the one end portion is 10% with respect to an axial length Li of the tubular medical instrument, the other end portion (14) is a region including the other axial end of the tubular medical instrument and having a length of 10% with respect to the axial length Li of the tubular medical instrument, as division between the other end portion and the rest of the tubular medical instrument could be interpreted as being in several locations, including one in which 
Additionally, Slazas et al. discloses that the expansion force per unit length of at least one of the one end portion or the other end portion is greater than that of the central portion (col. 2, lines 48-56). As this increased expansion force is due to the inclusion of an expansion ring (20), this relationship would be present whenever the tubular medical instrument is not fully expanded, including when the average diameter of the tubular medical instrument is at 75% of the fully expanded diameter.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA M BARKAN whose telephone number is (571)270-3476.  The examiner can normally be reached on Mon - Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA M BARKAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/YASHITA SHARMA/Primary Examiner, Art Unit 3774